[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT
The parties having agreed that the petitioner has been designated by the Board of Parole to be parole eligible at 50%, as set forth on the attached Department of Correction counselor information screen, the Court hereby enters Judgment in accordance therewith.
It is ordered that the petitioner shall be eligible for parole at 50% pursuant to the parties stipulation.
SO ORDERED
Dated at New Haven Connecticut, this 25th day of July, 2002.
By the Court
Hadden, J.T.R.
                      COUNSELOR INFORMATION SCREEN
NAME: RAMOS, HECTOR LUIS         NUNBER: 90547         DOB: 08/23/1962 LOCATION: CHESHIRE CC            STATUS: SENT YR+      SRG/T: RACE: HISPANIC                    SEX: M OFFENSE: 53A055     MANSLAUGHTER, FIRST                BOND: 9999999
MINIMUM SENT:        Y  M  D    MAXIMUM SENT:             15 Y  M  D CONSECUTIVE HLD:                TOTAL EFFECT TERM:           Y  M  D MIN REL DT: 00/00/0000  MAX REL DT: 10/16/2010  EST REL DT: 00/00/0000
PAROLE ELIG DT: 04/16/2003           DETAINER: BASED ON 50% TO BE SERVED VOTED TO PAROLE DATE:      00/00/0000 LAST HEARING DISPOSITION:  00                  REFER TO BOP FOR MORE INFO
LAST DISCIPLINARY REPORT: 12/05/1997  OFFENSE: CONTRABAND CLASS B TOTAL NUMBER OF TICKETS:   1
OVERALL    3       ESCAPE       1 SEV VIOL CURR OFF   4    VIOL HIST 1 LEN CNFNMT 4       DETAINERS    2 DISCIPLINE          1    SRG       1 LAST RISK SCORE CH:   01/31/2001   NEXT REVIEW DATE:  07/31/2002
TRANS: RT51 NUMBER: 00090547       DEPT OF CORRECTION    07/24/2002 CT Page 9704